*140Dissenting Opinion by
Mk. Justice Cohen:
While I am satisfied with the result ou the merits reached by the majority, I cannot permit that satisfaction to emasculate our rules of jurisdiction. DuBois’s Appeal, 293 Pa. 186, 142 Atl. 134 (1928), upon which appellant relies to consolidate separate claims to reach our jurisdictional amount, and which the majority sub silentio accepts, has no application to the situation with which we are presently confronted. In DuBois’s Appeal a consolidation of different claims was permitted where the coal acreage was located in contiguous tracts within the same township and owned by one taxpayer. The tracts here are not contiguous, not in one township, and not owned by one taxpayer. Since no individual claim reaches our jurisdictional limit, I would quash this appeal and remit to the Superior Court.